The Honorable Emory C. Walton      opinion No. H-815
Criminal District Attorney
Eastland County                    Re: Jurisdiction of the
Eastland, Texas 76448              county and district courts
                                   in Eastland County.

Dear Mr. Walton:
     You have requested our opinion on a 'numberof questions
regarding the jurisdiction of the district and county courts
of Eastland County.
     In 1951, the Legislature transferred a portion of the
criminal jurisdiction of the county court of Eastland County
to the district court. Article 1970-141a, V.T.C.S., provides
in pertinent part:
             Section 1. The County Court of
          Eastland County shall retain and con-
          tinue to have and exercise the general
          jurisdiction in matters of eminent
          domain, general jurisdiction of probate
          courts, and all other jurisdiction now
          or hereafter conferred by the Consti-
          tution and laws of this State, except
          as is hereinafter provided, and shall
          retain all jurisdiction and power to
          issue all writs necessary to the
          enforcement of its jurisdiction, and
          to punish contempts; but said County~
          Court shall have no civil jurisdiction
          and no criminal jurisdiction except
          jurisdiction to receive and enter
          pleas of guilty in misdemeanor cases,
          and except as to final judgments
          referred to in Section 2 hereof.




                         p. 3440
The Honorable Emory C. Walton - page 2 (H-815)


            Sec. 2. The District Court having
         jurisdiction in Eastland County shall
         have and exercise jurisdiction in all
         matters and cases of a civil nature and
         in all matters of a criminal nature,
         except as to such jurisdiction that the
         County Court has to receive and enter
         pleas of guilty in misdemeanor cases as
         is provided in Section 1 hereof, whether
         the same be of original jurisdiction or of
         appellate jurisdiction, over which, by
         the general laws of the State of Texas now
         existing and hereinafter enacted the County
         Court of said county would have had jurisdiction
         and all pending civil and criminal cases be,
         and the same are, hereby transferred to the
         District Court having jurisdiction in Eastland
         County, Texas, and all writs and process
         heretofore issued by or out of said County
         Court in all pending civil or criminal cases
         be, and the same are, hereby made returnable
         to the District Court sitting in Eastland
         County, Texas. However, there shall not be
         transferred to said District Court jurisdiction
         over any judgments, either in civil or criminal
         cases, rendered prior to the time this Act
         takes effect and which have become final, but
         as to such judgments the said County Court
         shall retain jurisdiction for the enforcement
         thereof by all appropriate process.
     YOU first inquire as to the court in which misdemeanor
cases should be filed in Eastland County.
     A misdemeanor may be charged by indictment, and an indict-
ment may be presented only to a district court. Indictments
charging misdemeanors returned to the district court over
which the court has no jurisdiction are to be transferred
to the inferior court having jurisdiction of the offense.
Tex. Const. art. 5, 9 17; Code Crim. Proc. art. 21.26; Dalton
v.
- State, 200 S.W. 385 (Tex. Crim. App. 1918).




                         p. 3441
,.    .




     The Honorable Emory C. Walton - page 3 (H-815)


           As provided in section 2,of article 1970-141a, the
     district court has jurisdiction "in all matters of a criminal
     nature, except as to such jurisdiction that the County Court
     has to receive and enter pleas of guilty in misdemeanor cases
     as is provided in Section 1. . . ." Thus, the district court
     should retain jurisdiction over misdemeanor cases presented
     by indictment until it is known that the defendant will enter
     a guilty plea.
          Also, it should be noted that when the district court has
     obtained jurisdiction by the return of an indictment charging a
     felony offense, jurisdiction is not lost by the fact that,
     upon motion of the State, the charge is reduced to a mis-
     demeanor to which the defendant pleads guilty. Bruce v.
     State, 419 S.W.2d 646 (Tex. Crim. App. 1967); Mock
                                                   --      Eate,
     298 S.W.2d 583 (Tex. Crim. App. 1957).
          Accordingly then, your inquiry must be limited to the
     proper court in which misdemeanor cases should be presented
     by information in Eastland County.
          As provided in section 1 of article 1970-141a, the
     criminal jurisdiction of the county court is limited to the
     receiving and entering of guilty pleas in misdemeanor cases.
     In our opinion, the clear implication of the statute is that
     the prosecuting attorney should present an information in the
     county court only in those cases in which he reasonably believes
     in advance of filing that the defendant will enter a plea of
     guilty. In all other instances, the case should be filed in
     the district court. Of course, if a defendant actually enters
     a plea of not guilty after the case has been filed in the
     county court, the case must be transferred to the district
     court for trial. Likewise, if a defendant resolves to enter
     a guilty plea subsequent to filing in district court, the case
     should be transferred to the county court for receipt and entry
     of the plea of guilty.
          As to the former appellate jurisdiction of the county
     court, it is clear that such jurisdiction is now in the
     district court, since the very nature of an appeal from a
     justice or municipal court implies a plea of not guilty.




                              p. 3442
The Honorable Emory C. Walton - page 4   (H-815)


     Your next question is whether the district clerk and
county clerk should collect the fees normally applicable to
their respective offices in each case originally filed in
the respective courts. In the absence of statutory indica-
tion to the contrary, we answer this question in the affirma-
tive.
     you also ask whether the district clerk may collect any
fees of office when a criminal case is transferred from the
county court to the district court on a plea of not guilty.
Section 4 of article 1970-141a provides:
            The clerk of the County Court of Eastland
         County is, and he is hereby required within
         twenty (20) days after this Act takes effect
         to file with the clerk of the District Court
         of said county all original papers in cases
         here transferred to the said District Court,
         and all Judges' dockets and certified copies
         of any interlocutory judgment, or other order
         entered in the minutes of the County Court
         in said cases so transferred: and the
         district clerk shall immediately docket all
         such cases on the docket of the District
         Court of Eastland County in the same manner
         and place as each stands on the docket of
         the County Court. It shall not be necessary
         that the district clerk.refile anv wawers
         theretofore filed by the county cierk; nor
         shall he receive 9   fees for the filin-
         ofthe-=,     but papersinxidase   *ring
         defile   mark of the county clerk, prior to
         the time of said transfer,-shall be-held to
         have been filed in the case as of the date
         filed without being refiled by the district
         clerk. Said county clerk in cases so trans-
         ferred shall accompany the papers with a
         certified bill of cost and against all cost
         deposits, if any, the county clerk shall charge
         accrued fees due him, and the remainder of the
         deposit he shall pay to the district clerk as
         a deposit in the particular case for which the
         same was deposited. Credit shall also be given
         the litigants for all jury fees paid in the
         County Court. (Emphasis added).




                             p. 3443
.    .




    The Honorable Emory C. Walton - page ,5 (H-815)


         Although section 4 appears to be limited in application
    to those cases transferred to the district court within 20'
    days from the effective date of the statute, we believe that
    a similar result obtains with regard to all cases thereafter
    transferred to the district court. Certainly, the district
    clerk should not be permitted to collect from a defendant
    those same fees which have previously been assessed by the
    county clerk. Neither do we believe that the district clerk
    may collect any fees of office from the county clerk. In
    Attorney General Opinion C-789 (1966), this Office held that
              [tlhere is no authority in the statutes
              of the State of Texas which would authorize
              an initiating county to pay court costs to
              another county on a change of venue.
    In our opinion, this is a sound principle which ought to be
    applied to transfers from the county court to the district
    court. Accordingly, it is our view that, at least with
    respect to fees already billed by the county clerk, the
    district clerk may not collect any fees of office when a
    criminal case is transferred from the county court to the
    district court on a plea of not guilty.
         your last two questions inquire about the.amount, if any,
    which a district clerk and/or a county clerk may collect from
    a defendant in a criminal case as a fee for the offices of
    criminal district attorney and county judge. Article 1061,
    Code of Criminal Procedure, prescribes a fee of $15, to be
    taxed against the defendant for district and county attorneys
    where a conviction is obtained in any misdemeanor proceeding
    or pursuant to the laws against gaming. No fee is authorized
    for conviction of any other felony, and, in the absence of
    statute, none may be assessed.
         With regard to the office of county judge, article 1052,
    Code of Criminal Procedure, provides for a fee to be paid to
    the county judge "for each criminal action tried and finally
    disposed of before him," but such fee is a cost payable by
    the county rather than by the defendant. Since no statute
    authorizes a county clerk to collect from a defendant in a
    criminal case any fee for the office of county judge, it is
    our opinion that no such fee may be assessed.




                             p. 3444
                                                            I   .




The Honorable Emory C. Walton - page 6 (H-815)


                        S U.MMARY
            Misdemeanor cases in Eastland County should
            be filed in the county court only in those
            instances in which the county attorney reasonably
            believes that the defendant will enter a guilty
            plea. All other misdemeanors should be filed
            in the district court. The district and county
            clerks should collect the fees normally appli-
            cable to their respective offices in each case
            originally filed in the respective courts.
                              /-yery truly yours,



                               Attorney General of Texas

APPROVED:



DAVID M. KENDALL, First Assistant




Opinion Committee
jwb




                            p. 3445